Citation Nr: 1519574	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-38 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 0 percent from October 29, 2008, and in excess of 10 percent from May 6, 2010, for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to June 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

During the pendency of the appeal, a June 2010 RO decision granted an increased 10 percent disability rating for bilateral hearing loss, effective May 6, 2010; however, as this does not represent a full grant of the benefits sought on appeal, the Veteran's claim remains pending before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additionally delay, a remand is required in this case to afford the Veteran every possible consideration and to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased compensable disability rating for bilateral hearing loss.  

The Court of Appeals for Veterans Claims has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Previous VA audiology examinations in May 2009 and May 2010, conducted by the same VA examiner, contain proper audiometric findings; however, in each case, the examiner provided no discussion about the functional impairment actually caused by the Veteran's bilateral hearing loss.  Because the May 2009 and May 2010 examination reports are inadequate under Martinak, remand is required to obtain an adequate examination which includes a discussion of the functional impairment due to the Veteran's bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  

Generally, disability ratings for hearing loss are derived from the mechanical process of applying the rating schedule to the specific numeric scores assigned by audiology testing; but for exceptional cases, VA has authorized the assignment of extraschedular ratings.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85, Diagnostic Codes (DCs) 6100-6110 (2014); 38 C.F.R. § 3.321(b)(1) (2014).  The threshold question in determining whether the appellant is entitled to an extraschedular rating is whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry: If (1) the schedular evaluation does not contemplate the claimant's disability level and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  The Court has held that "[u]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted," and therefore "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Moreover, in light of the nearly five years that have elapsed since the most recent VA audiology examination, the Board finds that a current VA examination is warranted to assess the current severity of the Veteran's service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss disability.  The entire claims file must be made available to the VA examiner for review.  Any tests or studies deemed necessary for an accurate assessment must be conducted, to include audiometric testing of puretone thresholds and speech discrimination percentage scores (using the Maryland CNC word list).  

The examiner should also specifically discuss any functional effect of the Veteran's bilateral hearing loss upon his occupational capacity and daily activities and should indicate if the functional effects of hearing loss have remained constant since October 2008 or have changed.  

2.  Then, readjudicate the Veteran's claim for an increased disability rating for bilateral hearing loss.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and allow an appropriate time for response.  Thereafter, return the case to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




